Petition for Writ of Mandamus Denied and Majority and Dissenting
Memorandum Opinions filed February 25, 2021.




                                        In The

                      Fourteenth Court of Appeals

                                  NO. 14-20-00767-CV



                    IN RE CESAR LENAY URBINA, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                          County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 1100739

                 DISSENTING MEMORAMDUM OPINION

      The majority denies the petition for writ of mandamus for failure to comply
with Rule 52.3(j) of the Texas Rules of Appellate Procedure. Rule 52.3(j) requires
the person filing the petition to certify that every factual statement in the petition is
supported by competent evidence included in the appendix or record. See Tex. R.
App. P. 52.3(j). This error is easily corrected and in other cases this court has
notified the petitioner of the error and allowed time for the deficiency to be cured.
If the deficiency was not corrected, the petition has been dismissed, rather than
denied, because the merits of the petition were never considered. The court should
treat similarly situated parties the same way and give relator notice that this
original proceeding will be dismissed unless the procedural deficiencies are
remedied. See In re Kholaif, No. 14-20-00731-CV & 14-20-00732-CV, 2020 WL
7013339 (Nov. 25, 2020, order), dism’d, 2020 WL 7633850 (Tex. App.—Houston
[14th Dist.] Dec. 22, 2020, no pet. h.).

      Because the majority in this case denies the petition outright, without notice
and an opportunity to cure, I respectfully dissent.




                                           /s/       Frances Bourliot
                                                     Justice




Panel consists of Justices Wise, Jewell and Bourliot. (Wise, J., majority) (Bourliot,
J., dissenting).




                                                 2